UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: May 31, 2012 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-52645 STRONGBOW RESOURCES INC (Exact Name of Issuer as specified in its charter) Nevada 20-4119257 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 250-777 N. Rainbow Blvd., Las Vegas, NV 89107 (Address of Issuer’s Principal Executive Offices) (Zip Code) (281) 260-1034 Issuer’s telephone number Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þYes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).oYesþNo Classof Stock No.Shares Outstanding Date Common July 10, 2012 FORWARD LOOKING STATEMENTS The information contained in this Form10-Q contains certain forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, Section21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties, including among other things, statements regarding our capital needs, business strategy and expectations. Any statement which does not contain an historical fact may be deemed to be a forward-looking statement. In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue”, the negative of such terms or other comparable terminology. In evaluating forward looking statements, you should consider various factors outlined in our latest Form10-K filed with U.S. Securities Exchange Commission (“SEC”) on May29, 2012, and, from time to time, in other reports we file with the SEC. These factors may cause our actual results to differ materially from any forward-looking statement. We disclaim any obligation to publicly update these statements, or disclose any difference between our actual results and those reflected in these statements. 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS STRONGBOW RESOURCES INC. (An Exploration Stage Company) BALANCE SHEETS May 31, 2012 February 29, 2012 (Unaudited) ASSETS ASSETS Cash $ $ Prepaid expense and other Current Assets Oil and gas properties, full cost method, unproven Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related parties Total Current Liabilities STOCKHOLDERS' DEFICIT Capital Stock Authorized: 750,000,000 common shares, par value $0.001 per share Issued and outstanding: 107,486,705common shares (105,656,402 at February 29, 2012) Additional paid in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements 3 STRONGBOW RESOURCES INC. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Cumulative results from July 9, 2004 to Three Months Ended May 31, 2012 May 31, 2012 May 31, 2011 GENERAL AND ADMINISTRATIVE EXPENSES Office, travel and general $ $ $ Consulting Professional fees Total General and Adminsitrative ) ) ) GAIN ON SETTLEMENT OF DEBT - - LOSS ON SETTLEMENT OF DEPOSIT ) - - NET LOSS $ ) $ ) $ ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF BASIC AND DILUTED COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements 4 STRONGBOW RESOURCES INC. (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Cumulative results from July 9, 2004 to Three Months Ended May 31, 2012 May 31, 2012 May 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net loss from continuing operations $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Gain from settlement of indebtedness ) - - Service fees paid in stock - Changes in non-cash working capital items Prepaid expenses ) ) Accounts payable and accrued liabilities ) ) Assignment of accrued expenses - Cash used by continuing operations ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Expenditures on oil and gas properties ) ) - Cash used by investing activities ) ) - CASH FLOWS FROM FINANCING ACTIVITIES Common stock issued for cash - Payments torelated parties ) - - Proceeds from related parties - Cash provided by financing activities CHANGE IN CASH ) CASH, BEGINNING - CASH, ENDING $ $ $ SUPPLEMENTAL DISCLOSURE: Cash paid for Interest $ $
